Citation Nr: 0914093	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-26 327 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for a low back 
disability, evaluated as 10 percent disabling prior to April 
23, 2003, and 20 percent disabling effective that date.

2.  Entitlement to a higher initial compensable evaluation 
for a right thumb disability prior to August 17, 2007, and a 
10 percent disability evaluation effective that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 
1988 and from April 1989 to May 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for status post interbody fusion L5-S1 with 
bilateral pars defect L5 and subluxation with a history of 
radiculopathy, lumbar spine, and post operative repair of an 
acute rupture of the ulnar collateral ligament of the right 
thumb (dominant) with a noncompensable evaluation. 

A May 2003 Decision Review Officer Decision granted an 
increased evaluation of 20 percent for the low back 
disability, effective April 23, 2003. 

The Veteran appeared at a hearing at the RO before a local 
hearing officer in March 2004.  

In February 2007, the Board remanded this matter for further 
development.  

In a March 2008 rating determination, the Huntington, West 
Virginia RO increased the rating for the right thumb 
disability to 10 percent effective August 14, 2007, the date 
of a VA examination.  That decision also denied entitlement 
to a total rating for compensation based on individual 
unemployability.  That decision was not appealed.

The issue of entitlement to a higher initial compensable 
evaluation for a right thumb disability prior to August 17, 
2007, and a 10 percent disability evaluation effective that 
date is remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  From May 6, 2002, the Veteran's status post interbody 
fusion L5-S1 with bilateral pars defect L5 and subluxation 
with a history of radiculopathy has resulted in moderate 
limitation of motion with flexion limited to 45 degrees, and 
no evidence of incapacitating episodes or more than moderate 
intervertebral disc disease.

2.  From April 23, 2003, to May 19, 2004, the Veteran's left 
lower extremity radiculopathy, secondary to his service-
connected status post interbody fusion L5-S1 with bilateral 
pars defect L5 and subluxation, resulted in mild incomplete 
paralysis of the sciatic nerve without other neurological 
impairment.

3.  For the period beginning May 20, 2004, the Veteran's left 
lower extremity radiculopathy, secondary to his service-
connected status post interbody fusion L5-S1 with bilateral 
pars defect L5 and subluxation, has been manifested by severe 
incomplete paralysis of the peroneal and posterior femoral 
nerves.  

4.  For the period beginning May 20, 2004, the Veteran's 
right lower extremity radiculopathy, secondary to his 
service-connected status post interbody fusion L5-S1 with 
bilateral pars defect L5 and subluxation, has been manifested 
by severe incomplete paralysis of the peroneal and posterior 
femoral nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no higher, 
for status post interbody fusion L5-S1 with bilateral pars 
defect L5 and subluxation with a history of radiculopathy, 
lumbar spine have been met since May 6, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243, 
5292, 5293 (2002, 2003, 2008).

2.  The criteria for a schedular evaluation of 10 percent for 
radiculopathy of the left lower extremity were met from April 
23, 2003, to May 19, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4,124a, Diagnostic Code 8520 (2008).

3.  The criteria for a schedular evaluation of 30 percent for 
radiculopathy of the left lower extremity were met from May 
20, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4,124a, Diagnostic Code 8521, 8526 (2008).

4.  The criteria for a schedular evaluation of 30 percent for 
radiculopathy of the right lower extremity were met from May 
20, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4,124a, Diagnostic Code 8521, 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  No prejudice has been alleged in this case.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The criteria for rating back disabilities were changed twice 
during the course of this appeal, on September 23, 2002, and 
September 26, 2003.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

In this case the new rating criteria provide new bases for 
higher initial ratings, and therefore do not have prohibited 
retroactive effects.  

Under the rating criteria in effect prior to September 23, 
2002, a 10 percent disability evaluation was warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation was warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, Code 5292.

Also under criteria, effective prior to September 23, 2002, a 
20 percent disability evaluation was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A 20 percent disability evaluation was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under this version of Diagnostic 
Code 5293, an incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire spine 
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, General Rating Formula for Disabilities 
and Diseases of the Spine (2008).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2006).  These provisions, however, are not for 
consideration where, the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8521, relating to the external 
popliteal nerve, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 30 percent evaluation is assigned 
for severe incomplete paralysis, and a 40 percent evaluation 
is warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

Under DC 8526, relating to anterior crural nerve, a 10 
percent rating is warranted for mild incomplete paralysis, a 
20 percent rating is warranted for moderate incomplete 
paralysis of the anterior crural nerve, and a 30 percent 
rating is warranted for severe incomplete paralysis of the 
anterior crural nerve.  A 40 percent rating is warranted for 
complete paralysis of the quadriceps extensor muscles.

The Veteran was afforded a January 2002 VA pre-discharge 
examination.  He reported having had back surgery in 1999 as 
a result of chronic back pain with pain radiating to the back 
of his left leg.  After surgery, the Veteran felt that his 
condition had become worse.  He still experienced back pain 
and pain in the left lower extremity, mainly in the shin, 
with numbness over the front and medial sides of the foot.  
The condition prevented him from squatting.  He noted that 
when he squatted his legs locked up and he had to push them 
apart.  The condition did not interfere with his activities 
of daily living, usual walking, posture, or gait.  

Physical examination of the extremities revealed that the 
peripheral vessels and radial and pedal pulses were palpable.  
Neurological examination revealed that the Veteran had a 
normal gait.  Motor function was 5/5 in all muscle groups and 
well developed.  Deep tendon reflexes were brisk and equal.  
Romberg was negative and plantar flexes were downward with no 
focal or lateralizing signs.  The Veteran's posture and gait 
were normal.  X-rays of the lumbar spine demonstrated a 
status post interbody fusion of L5-S1 utilizing two metal 
cages which were in good position.  Bilateral pars defect at 
L5 with very minimal subluxation and no evidence of 
instability was also present.  

The examiner indicated that the Veteran had recovered well 
from the back surgery.  There was a well-healed scar in the 
lumbosacral region.  Curvature of the lumbar spine was 
maintained and paraspinal muscles were not in spasm.  There 
was no muscle atrophy identified in the back, buttock, or 
lower extremities.  Sensory perception and deep tendon 
reflexes were within normal limits.  Straight leg test was 
negative on the right and left.  

The Veteran complained of a feeling of numbness in the lower 
extremities and this had been characterized as in an S1 
distribution.  The range of motion was as follows: flexion 0 
to 85 degrees, normal 95 degrees; extension 0 to 20 degrees, 
normal 35 degrees; right and left lateral flexion 0 to 40 
degrees, which was normal; and right and left rotation 0 to 
35 degrees, which was also normal.  Weakness, lack of 
endurance, or incoordination did not further impact range of 
motion.  There was no pain with range of motion testing.  A 
diagnosis of status post interbody fusion L5-S1, bilateral 
pars defect L5 with subluxation, with residual limitation of 
range of motion, was rendered.  

In a July 2002 VA treatment record, the Veteran reported 
having complaints of constant low back pain at a level of 5-
6/10 with stiffness, especially in the morning.  Physical 
examination revealed that he was able to walk without gait 
disturbance.  Trunk range of motion was within normal limits 
in all directions, with increased pain beginning at mid 
range.  Tenderness was noted over the L1-L5 multifidi and 
quadratus lumborum muscles.  

At an April 2003 VA neurological examination, the Veteran's 
station and gait were noted to be within normal limits.  
Motor system examination revealed that there was no 
asymmetry, involuntary movements, weakness, or atrophy.  
Muscle tone was within normal limits.  Deep tendon reflexes 
were symmetrical and normoactive.  Pain and sensory tracts 
were intact.  

At the time of an April 2003 VA spine examination, the 
Veteran complained of constant pain in the L5-S1 area, with 
radicular pain down the posterior aspect of the left lower 
extremity.  The Veteran took two to three Percocet per day 
and used Naprosyn and Robaxin.  The Veteran reported 
complaints of pain all the time as well as having weakness, 
stiffness, fatigability, and lack of endurance.  As to flare-
ups, the examiner indicated that the Veteran reported having 
constant pain.  Overwork or repetitive motion increased the 
pain and decreased the movement.  The Veteran was noted to 
use a brace on his back.  The Veteran felt that with all the 
medication he had to take for various problems that he had 
that he could not work and could not carry on daily 
activities as he had previously done.  

Physical examination of the lower back revealed straight leg 
rasing on the right to 70 degrees and to 45 degrees on the 
left.  Palpation to the back, in addition to the 5 inch scar, 
revealed tenderness in the L5-S1 area of the back.  There 
seemed to be some protrusion about L2 from the cage that had 
made the fusion permanent.  Backward flexion was to 10 
degrees, left lateral flexion was to 20 degrees, right 
lateral flexion was to 25 degrees and forward flexion to the 
point of pain was 34 degrees.  

The Veteran indicated that he could do more if he had to, but 
did not want to do so because of pain.  Musculature of the 
back was normal.  Neurologically, the Veteran had rapid ankle 
reflexes, bilaterally, but complained of some numbness in the 
left lower extremity, "at least it felt numb from the way he 
described it."  A diagnosis of injury to the lower back 
requiring fusion of L5-S1 with left radiculopathy to the 
lower extent of the left lower extremity requiring medication 
was rendered.  

An April 2003 VA scar examination of the lumbar spine 
revealed a 5 inch scar in the midline.  The scar was not 
tender and did not present any problems.  While the scar on 
the lumbar spine was disfiguring it was not in an exposed 
area.  

In a July 2003 statement, the Veteran's wife indicated that 
he was unable to do the things that he could do prior to the 
inservice back injury.  She noted that he was in constant 
pain and that it had become a chore to take a one or two hour 
trip, because he could not stand or sit for extended periods.  
She stated it was very common for her to wake up at night and 
see him lying awake as a result of back pain.  She reported 
that pain medication did not help.  

In a July 2003 statement, the Veteran indicated that the scar 
area did cause complications.  He stated that he had received 
steroid injections at the site to try and relieve the pain.  
He reported having constant back spasms.  The Veteran noted 
that his left shin locked up in the dorsiflex position.  He 
stated that he was on medication for his back and that he 
could not bend repeatedly in all directions due to severe 
back pain and weakness in his back.

At a July 2003 outpatient visit, the Veteran was noted to 
have chronic low back pain.  X-rays revealed that the 
lordosis was straightened.  L5 and S1 had been fused with two 
screws running anteroposteriorly.  The sacroiliac joints and 
sacrum appeared normal.  

In an August 2003 private treatment note, the Veteran was 
found to have low back pain syndrome.  The pain was noted to 
be intractable.  At the time of a September 2003 evaluation, 
the Veteran was noted to have low back pain and numbness in 
his left toe.  Previous pain treatments were noted to be 
steroid injections, physical therapy, whirlpool therapy and 
surgery.  Physical examination revealed 2+ deep tendon 
reflexes in the knees and ankles, which were symmetrical.  
Motor strength was intact and the Veteran appeared to be 
neurologically stable.  

At the time of a September 2003 emergency room visit, the 
Veteran was noted to have low back pain with radiation to the 
left leg to the foot with numbness to the lateral thigh and 
dorsum of the foot.  Physical examination revealed pain in 
the paraspinous muscles of the lumbar spine with positive 
straight leg raising at 30 degrees on the left side and 
decreased range of motion, with forward bending 30 degrees 
and left and right tilt to 20 degrees.  There was 
paraesthesia of the left leg from the lateral thigh to the 
dorsum of the foot.  Motor strength was 4/5.  Deep tendon 
reflexes were 2+, bilaterally, with no muscle atrophy.  

The Veteran was afforded an additional VA examination in 
January 2004.  On this examination, the Veteran had forward 
flexion to 80 out of 90 degrees.  Backward extension was to 
20 degrees out of 35.  He was noted to have stopped movement 
when the pain started.  He did not have weakness, fatigue, or 
lack of endurance.  He had painful motion but no spasm, 
weakness, or tenderness.  There were no postural 
abnormalities.  No neurological deficits were elicited.  
There were no vertebral fractures.  The examiner found that 
problems with the Veteran's low back were "bothering his 
ability to work."

At the March 2004 hearing, the Veteran testified that he had 
constant pain from his left hip to his foot.  The left side 
of his foot just stayed numb.  He had constant soreness and 
it was difficult for him to even bend.  He stated that he 
could not lay on his stomach.  The Veteran reported that he 
wore a back brace.  He stated that a TENS unit had been 
prescribed by VA.  He noted being on a daily regimen of 
narcotics.  He indicated that the last time he had worked was 
May 6, 2002.  

On a May 2004 VA examination, the Veteran reported a baseline 
pain of 5/10 with persistent stiffness and soreness in the 
lower back.  He had numbness from the top of his left foot 
and great toe into the medial calf and then into the hip.  
Numbness was always present.  This was a radicular symptom.  
Flare-ups lasted from a few hours to a few days.  They came 
on at least three to four times per week.  Flare-ups took the 
form of increased pain and stiffness.  The numbness did not 
change.  The Veteran also reported that his ankle would lock 
up.  The flare-ups came on with weather, lifting, and easy 
bending.  He indicated that he had had four incapacitating 
episodes in the last four months persisting five days then 
returning to baseline level over an additional day.  

The Veteran reported that he was not able to work because of 
his back.  Both sedentary and active working caused flare-
ups.  He could dress and feed himself.  The lumbar pain 
affected intimate relations with his wife.  He was unable to 
perform sports.  He was described as "a strong family man" 
but was less wiling to go out with his wife and family when 
he was drowsy as a result of the medication.  

Physical examination revealed that the Veteran had obvious 
painful motion.  He had lumbar weakness and paraspinal 
tenderness.  Frontal flexion was to 60 degrees with pain 
beginning at 45 degrees. The Veteran also developed spasms at 
45 degrees.  Extension was to 18 degrees, limited by pain, 
with spasms starting at 18 degrees.  Lateral extension was to 
20 degrees, bilaterally, with spasm.  Lateral rotation was to 
less than 10 degrees, bilaterally.  

Deep tendon reflexes were 3+/4 bilaterally.  Sensation was 
intact across the abdomen.  The Veteran had numbness of the 
medial calf and posterior thigh as well as the buttocks which 
was consistent with the peroneal nerve L4 through S1 and the 
posterior femoral nerve, S2 of the lumbar plexus.  The 
examiner indicated that the Veteran had no bowel or bladder 
nervous interruption.  A diagnosis of severe degenerative and 
traumatic arthritis and residual was rendered.  

At a May 2004 VA scar examination, the Veteran was noted to 
have a healed scar.  He stated that he had itching which felt 
like it was inside the scar.  He had burning and pain but no 
numbness.  It had no flare-ups with temperature or seasonal 
changes.  The scar had an effect on the Veteran's ability to 
perform sedentary employment in that when he sat it would 
sometimes engage the nerves around the scar and cause pain.  

Physical examination revealed that the scar was 12 cm. long.  
It was healed with no open places.  There was no serous 
drainage or opening in the continuity of the scar.  It was 
tender along its length.  The scar was approximately 2 mm. 
wide with light keloid.  A diagnosis of well healed but 
tender surgical scar was rendered.  

The examiner stated that between the Veteran's severe 
symptoms of back pain, he would not be successful in securing 
a "physical job."  The examiner could not comment on 
sedentary employment.  

In February 2007, the Board remanded this matter for 
additional development, to include obtaining Social Security 
Administration records.  

Records obtained from the Social Security Administration 
reveal that in a March 2004 decision, the Veteran was found 
to be disabled due to degenerative disc disease and 
depression, as of May 6, 2002.  

At an April 2002 examination performed in connection with the 
Veteran's claim for Social Security benefits, he was noted to 
have continued low back pain and bilateral leg pain.  He 
reported difficulty with any prolonged walking, standing or 
sitting.  He also had difficulty with any repetitive bending 
or stooping activities.  

Physical examination revealed a well-healed midline incision.  
There was diffuse tenderness to palpation about that 
incision.  Straight leg raising was to 90 degrees without 
lower extremity symptoms.  Motor examination was 5/5 for the 
lower extremities.  Sensory examination showed decreased 
light touch and pinprick on the lateral aspect of the left 
calf and foot, otherwise, it was normal.  Reflexes were 1+ 
and symmetric with downgoing Babinski signs.  There was no 
clonus present.  

Range of motion showed forward flexion to 45 degrees, 
extension to 15 degrees, right and left lateral flexion to 20 
degrees, and rotation to 15 degrees, bilaterally.  Function 
examination revealed normal heel, toe, tandem walking, and 
squatting.  Diagnoses of L5-S1 spondylolisthesis and chronic 
back pain and radicular symptoms, status post L5-S1 fusion, 
were rendered.  

The examiner noted that the Veteran had had fairly extensive 
back surgery and he expected him to have continued pain in 
his lower back.  This might improve slightly with time but 
would always cause limitations and an inability to perform 
any manual labor or strenuous physical activity.  The 
Veteran's subjective complaints were found to be consistent 
with the objective data.  

Analysis

Prior to April 23, 2003, varying ranges of motion were 
reported.  On some occasions the range of motion was nearly 
normal.  On one other occasion the limitation with 
consideration of functional impairment approximated severe, 
and on still others flexion was limited to 45 degrees or 
approximately half of normal.  

Based on these findings it would be possible to conclude that 
the Veteran had moderate limitation of motion.  No more than 
slight limitation of motion was shown under DC 5292 
warranting no more than a 10 percent disability evaluation.  

As it relates to the oldest version of DC 5293, neurologic 
impairments was generally found to be non-existent or wholly 
sensory.  An evaluation higher than 20 percent would have 
required severe impairment, but the examinations did not show 
ongoing severe disability.  

As to the time period from April 23, 2003, to May 20, 2004, a 
20 percent disability evaluation was warranted under DC 5292, 
and under the new rating criteria effective September 26, 
2003.  The Veteran's limitation of motion was shown to be 
moderate in nature as evidenced by his forward flexion being 
limited to 34 degrees, backward extension to 10 degrees, left 
lateral flexion limited to 20 degrees and right lateral 
flexion being limited to 25 degrees at the time of the April 
2003 VA examination.. A 20 percent disability evaluation 
would also be warranted under the criteria in effect 
beginning in September 2003 based upon the ranges of motion 
reported.  An evaluation in excess of 20 percent based upon 
limitation of motion for the time period in question would 
not be warranted as the Veteran was not shown to have severe 
limitation of motion under 5292 nor was he shown to have 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  

A 10 percent evaluation for the time period in question would 
also be warranted for neurological impairment of the left 
lower extremity under DC 8520.  At the time of his April 2003 
VA examination, the examiner noted that the Veteran had 
complaints of numbness in the left lower extremity, with a 
diagnosis of left radiculopathy.  Such a finding would 
warrant a 10 percent disability evaluation on the basis of 
mild incomplete paralysis of the sciatic nerve under 
Diagnostic Code 8520.  An evaluation in excess of 10 percent 
would not be warranted as the impairment was wholly sensory, 
and the maximum rating for wholly sensory involvement is at 
the moderate level.  That rating, however, contemplates pain 
and there were no reports of associated pain.  38 C.F.R. 
§ 4.124.  

The April 2003 VA examination revealed that the Veteran had 
no weakness or atrophy and muscle tone within normal limits.  
Furthermore, while the Veteran was noted to have paresthesia 
in his left leg from the lateral thigh to the dorsum of his 
foot at the time of a September 2003 emergency room visit, 
motor strength was noted to be 4/5 and deep tendon reflexes 
were 2+, bilaterally, with no atrophy.  In addition, 2+ deep 
tendon reflexes in the knees and ankles, intact motor 
strength, and neurological stability, were also reported at 
the time of the August 2003 visit.  As such, no more than a 
10 percent disability evaluation for left lower extremity 
neurological impairment is warranted. 

Because the neurologic symptoms were mild and the limitation 
of motion was no more than moderate, a higher rating would 
not be warranted under the oldest version of Diagnostic Code 
5293, which required severe disability.

As to the time period from May 2004, the Board notes that the 
criteria for a 20 percent disability evaluation based upon 
limitation of motion were met under both the old and new 
rating criteria.  As such, a 20 percent disability and no 
more would be warranted based upon limitation of motion.  An 
evaluation in excess of 20 percent would not be warranted as 
the Veteran was not shown to have severe limitation of motion 
or to have motion limited to 30 degrees or less for forward 
flexion of the thoracolumbar spine even with consideration of 
pain, fatiguability, and lack of coordination.  

As to neurological impairment, the examiner found that both 
lower extremities were affected with involvement of the 
peroneal and femoral nerves.  The numbness involved the 
medial calf, the posterior thigh, and the buttocks.  The 
Court held in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
that a Veteran's conditions can be rated separately unless 
they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  In the present case, 
the examiner attributed the same manifestations to impairment 
of both nerves. As such, separate disability evaluations may 
not be assigned for each nerve.  

The examiner assessed the disability as severe and found 
impairment affecting the functioning of the feet.  Based upon 
the overall disability, the Board will assign a 30 percent 
disability evaluation for the overall neurological impairment 
for each lower extremity.  An evaluation in excess of 30 
percent would not be warranted under either code as the 
Veteran has not been shown to have foot drop and slight droop 
of first phalanges of all toes or to be unable to dorsiflex 
the foot.  Loss of extension (dorsal flexion) of the proximal 
phalanges of the toes or loss of abduction of either foot has 
also not been shown.  Weakened adduction or anesthesia 
covering the entire dorsum of foot and toes is also not 
present.  Complete paralysis of the quadriceps extensor 
muscles has also not been demonstrated.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's low back disorder is manifested by limitation 
of motion with functional factors and radiculopathy involving 
the lower extremity.  These manifestations are, as discsussed 
above, contemplated in the rating schedule.  Hence, further 
consideration of an extraschedular rating is not required.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).













							(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent evaluation for status post interbody fusion L5-
S1 with bilateral pars defect L5 and subluxation with a 
history of radiculopathy, lumbar spine based on limitation of 
motion from May 6, 2002, is granted.

A 10 percent evaluation for radiculopathy of the left lower 
extremity, as secondary to status post interbody fusion L5-S1 
with bilateral pars defect L5 and subluxation with a history 
of radiculopathy, lumbar spine, from April 23, 2003, to May 
19, 2004, is granted.  

A 30 percent evaluation for radiculopathy of the left lower 
extremity, as secondary to status post interbody fusion L5-S1 
with bilateral pars defect L5 and subluxation with a history 
of radiculopathy, from May 20, 2004, is granted.

A 30 percent evaluation for radiculopathy of the right lower 
extremity, as secondary to status post interbody fusion L5-S1 
with bilateral pars defect L5 and subluxation with a history 
of radiculopathy, from May 20, 2004, is granted.


REMAND

In accordance with the February 2007 remand, if any benefit 
sought on appeal was not fully granted, a supplemental 
statement of the case was to be issued.  38 C.F.R. § 19.38 
(2008) (requiring issuance of a supplemental statement of the 
case after remand from the Board unless the benefit is fully 
granted).  While the evaluation for the thumb disability was 
increased on remand, the maximum benefit was not granted.  No 
supplemental statement of the case was issued following the 
remand.  The Board is required to remand the case for 
issuance of the supplemental statement of the case.  Stegall 
v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the 
case concerning the issue of an initial 
compensable evaluation for a right thumb 
disability prior to August 17, 2007, and 
a 10 percent disability evaluation 
effective that date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


